Opinion issued March 8, 2007                                                           
  











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01113-CR
____________

MARY ANN MCBEE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No.  13
Harris County, Texas
Trial Court Cause No. 1402111



 
MEMORANDUM  OPINION
          We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Mary Ann McBee, and signed a final judgment in this case on October 24, 2006. 
Appellant did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was November 23, 2006, 30 days after sentencing.  See Tex. R. App.
P. 26.2(a)(1).  
          Appellant filed a notice of appeal on November 27, 2006, four  days after the
deadline.  Although the notice of appeal was filed within the 15-day time period for
filing a motion for extension of time to file notice of appeal, no such motion for
extension of time was filed.  See Tex. R. App. P. 26.3.
          An untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987
S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
          We therefore dismiss the appeal for lack of jurisdiction.
          All pending motions are denied as moot.
          It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).